Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 1 of 31 Page ID #:1



 1   JOHNSTON & HUTCHINSON LLP
     THOMAS J. JOHNSTON (CA SBN 210506)
 2   Email: tjj@johnstonhutchinson.com
     Nicholas M. Hutchinson (CA SBN 221870
 3   Email: nmh@johnstonhutchinson.com
     Two California Plaza
 4   350 S. Grand Avenue, Suite 2220
     Los Angeles, CA 90071
 5   Telephone: (213) 542-1978
     Facsimile: (213) 542-1977
 6
     THE AMMONS LAW FIRM, LLP
 7   PATRICK A. LUFF (pro hac vice pending)
     Email: patrick.luff@ammonslaw.com
 8   MIRIAH A. SOLIZ (pro hac vice pending)
     Email: miriah@ammonslaw.com
 9   3700 Montrose Blvd.
     Houston, TX 77006
10   Telephone: (713) 523-1606
     Facsimile: (713) 523-4159
11
     [ADDITIONAL COUNSEL ON FOLLOWING PAGE]
12
     Counsel for Plaintiffs and the Proposed Classes
13
14
                     IN THE UNITED STATES DISTRICT COURT
15
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                      WESTERN DIVISION
17
18                                                        2:20-cv-03729
      HAIR PERFECT INTERNATIONAL,               Case No. ____________________
19    INC.,
                                                CLASS ACTION COMPLAINT
20
                         Plaintiff,
21    v.                                       [DEMAND FOR JURY TRIAL]
22
      SENTINEL INSURANCE COMPANY,
23    LIMITED, d/b/a THE HARTFORD,
24
                         Defendant
25
26
27
28


                                          COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 2 of 31 Page ID #:2



 1   THE LAW OFFICES OF ROBERT L SHAPIRO
     ROBERT L. SHAPIRO (CA SBN 43693)
 2   Email: rs@glaserweil.com
     10250 Constellation Blvd 19th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 556-7886
 4   Facsimile: (310) 556-2920
 5   THE KNEAFSEY FIRM
     SEAN M. KNEAFSEY (SBN 180863)
 6   Email: skneafsey@kneafseyfirm.com
     KURT A. DREIBHOLZ (SBN 212779)
 7   Email: kdreibholz@kneafseyfirm.com
     JOSHUA SHIN (CA SBN 323071)
 8   Email: jshin@kneafseyfirm.com
     800 Wilshire Blvd., Suite 710
 9   Los Angeles, California 90017
     Phone: (213) 892-1200
10   Fax: (213) 892-1208
11   Counsel for Plaintiffs and the Proposed Classes
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 3 of 31 Page ID #:3



 1         Hair Perfect International, Inc., individually and on behalf of the other
 2   members of the below-defined nationwide Plaintiffs’ classes (collectively, the
 3   “Class”), bring this class action against Defendant Sentinel Insurance Co., Ltd. d/b/a
 4   The Hartford (“Hartford”) and would respectfully show as follows:
 5                            I.    NATURE OF THE ACTION
 6
           1.     Plaintiff Hair Perfect International, Inc., located in Pasadena,
 7
     California, is a company whose existence is now threatened because of COVID-19.
 8
           2.     Defendant is a subsidiary of The Hartford Financial Services Group,
 9
     Inc. The Hartford Financial Services Group, Inc.’s property insurance operations
10
     are conducted primarily through Defendant.
11
           3.     To protect its business in the event that it suddenly had to suspend
12
     operations for reasons outside of its control, Plaintiff purchased insurance coverage
13
     from Defendant, including special property coverage, as set forth in Defendant’s
14
     Special Property Coverage Form (Form SS 00 07 07 05) (“Special Property
15
     Coverage Form”).
16
           4.     Defendant’s Special Property Coverage Form provides “Business
17
     Income” coverage, which promises to pay for loss due to the necessary suspension
18
     of operations.
19
           5.     Defendant’s Special Property Coverage Form also provides “Extra
20
     Expense” coverage, which promises to pay the expenses incurred to minimize the
21
     suspension of business and to continue operations.
22
           6.     Defendant’s Special Property Coverage Form also provides “Civil
23
     Authority” coverage, which promises to pay for loss caused by the action of a civil
24
     authority that prohibits access to the insured premises.
25
           7.     Defendant’s Special Property Coverage Form, under a section entitled
26
     “Duties in the Event of Loss or Damage” mandates that Defendant’s insured “must
27
     see that the following are done in the event of loss”. . . [t]ake all reasonable steps to
28
     protect the Covered Property from further damage,” “set the damaged property aside
                                                 -1-
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 4 of 31 Page ID #:4



 1   in the best possible order for examination,” and “keep a record of your expenses for
 2   emergency and temporary repairs for consideration in the settlement of the claim.”
 3   This type of coverage has historically been known as “sue and labor” coverage or a
 4   “sue and labor” provision, and property policies have long provided coverage for
 5   these types of expenses.
 6         8.     Plaintiff was forced to suspend or reduce business due to COVID-19
 7   (a.k.a. the “coronavirus” or “SARS-CoV-2”) and the resultant orders issued by the
 8   Governor of California and the City of Pasadena mandating the suspension of
 9   business like Plaintiff’s as well as to take necessary steps to prevent further damage
10   and minimize the suspension of business and continue operations.
11         9.     Upon information and belief, Defendant has, on a widescale and
12   uniform basis, refused to pay its insureds under its Business Income, Civil
13   Authority, Extra Expense, and Sue and Labor coverages for losses suffered due to
14   COVID-19, any executive orders by civil authorities that have required the
15   necessary suspension of business, and any efforts to prevent further property
16   damage or to minimize the suspension of business and continue operations. Indeed,
17   Defendant has denied Plaintiff’s claim under its policy.
18
                            II.    JURISDICTION AND VENUE
19
20         10.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §
21   1332, because Defendant and at least one Class member are citizens of different
22   states, and because (a) the Class consists of at least 100 members; (b) the amount in
23   controversy exceeds $5,000,000 exclusive of interest and costs; and (c) no relevant
24   exceptions apply to this claim.
25         11.    Venue is proper in this District under 28 U.S.C. § 1391 because
26   Plaintiff resides in this district, and because a substantial portion of the acts and
27   conduct giving rise to the claims occurred within the District.
28   ///

                                                 -2-
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 5 of 31 Page ID #:5



 1                                    III.   THE PARTIES
 2          12.    Plaintiff Hair Perfect International, Inc., is a California company with
 3   its principal place of business in Pasadena California. Plaintiff owns and operates
 4   Hair Perfect in Pasadena, California.
 5          13.    Defendant Sentinel Insurance Co., Ltd. d/b/a The Hartford (“Hartford”)
 6   is a Connecticut company with its principal place of business in Hartford,
 7   Connecticut. Defendant is authorized to write, sell, and issue insurance policies
 8   providing property and business income coverage in California. At all times material
 9   hereto, Defendant conducted and transacted business through the selling and issuing
10   of insurance policies within California, including, but not limited to, selling and
11   issuing property coverage to Plaintiff.
12
                              IV.     FACTUAL BACKGROUND
13
14          A.     The Special Property Coverage Form Protecting Plaintiff
15          14.    In return for the payment of a premium, Defendant issued Policy No.
16   72SBAAN5086 to Plaintiff for a policy period of December 8, 2019, to December 8,
17   2020, including a Businessowners Special Property Coverage Form. Plaintiff has
18   performed all of its obligations under Policy No. 72SBAAN5086, including the
19   payment of premiums. The Covered Property, with respect to the Special Property
20   Coverage Form, is the Hair Perfect salon at 135 W. California Blvd., Pasadena,
21   California.
22          15.    Plaintiff’s Special Property Coverage Form includes Business Income,
23   Civil Authority, Extra Expense, and Sue and Labor coverages.
24          16.    In many parts of the world, property insurance is sold on a specific
25   peril basis. Such policies cover a risk of loss if that risk of loss is specifically listed
26   (e.g., hurricane, earthquake, H1N1). Most property policies sold in the United
27   States, however, including those sold by Defendant, are all-risk property damage
28   policies. These types of policies cover all risks of loss except for risks that are

                                                   -3-
                                               COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 6 of 31 Page ID #:6



 1   expressly and specifically excluded. In the Special Property Coverage Form
 2   provided to Plaintiff, under the heading “Covered Causes of Loss,” Defendant
 3   agreed to pay for all risk of direct physical loss unless the loss is excluded or limited
 4   by the Special Property Coverage Form.
 5         17.      In the Special Property Coverage Form, Defendant did not exclude or
 6   limit coverage for losses from viruses.
 7         18.      The Special Property Coverage Form is modified by an endorsement,
 8   Form SS 40 93 07 05 (the “Virus Endorsement”), which expressly provides
 9   coverage for losses caused by fungi, bacteria, or viruses.
10
11
12
13
14
15
16         19.      The Endorsement requires Plaintiff to use “all reasonable means . . . to
17   save and preserve the property from further damage at the time of and after that
18   occurrence.”
19         20.      Losses due to COVID-19 are a Covered Cause of Loss under the
20   Defendant’s insurance policies with the Special Property Coverage Form.
21         21.      Losses due to COVID-19 are covered by the Endorsement.
22         22.      Any reading of the Special Property Coverage Form and the
23   Endorsement that does not provide coverage for losses due to COVID-19 would
24   render Policy No. 72SBAAN5086 an illusory contract.
25         23.      In the Special Property Coverage Form, Defendant agreed to pay for its
26   insureds’ actual loss of Business Income sustained due to the necessary suspension
27   of its operations during the “period of restoration” caused by direct physical loss or
28   damage. A “partial slowdown or complete cessation” of business activities at the

                                                 -4-
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 7 of 31 Page ID #:7



 1   Covered Property is a “suspension” under the policy, for which Defendant agreed to
 2   pay for loss of Business Income during the “period of restoration” that occurs within
 3   12 consecutive months after the date of direct physical loss or damage.
 4         24.    “Business Income” means the net income (or loss) before tax that
 5   Plaintiff would have earned if no physical loss or damage had occurred.
 6         25.    The presence of virus or disease can constitute physical damage to
 7   property, as the insurance industry has recognized since at least 2006. When
 8   preparing so-called “virus” exclusions to be placed in some policies, but not others,
 9   the insurance industry drafting arm, ISO, circulated a statement to state insurance
10   regulators that included the following:
11                Disease-causing agents may render a product impure
12                (change its quality or substance), or enable the spread of
13                disease by their presence on interior building surfaces or
14                the surfaces of personal property. When disease-causing
15                viral or bacterial contamination occurs, potential claims
16                involve the cost of replacement of property (for example,
17                the milk), cost of decontamination (for example, interior
18                building surfaces), and business interruption (time
19                element) losses. Although building and personal property
20                could arguably become contaminated (often temporarily)
21                by such viruses and bacteria, the nature of the property
22                itself would have a bearing on whether there is actual
23                property damage. An allegation of property damage may
24                be a point of disagreement in a particular case.
25         26.    In the Special Property Coverage Form, Defendant also agreed to pay
26   necessary Extra Expense that its insureds incur during the “period of restoration”
27   that the insureds would not have incurred if there had been no direct physical loss or
28   damage to the Covered Property.

                                                -5-
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 8 of 31 Page ID #:8



 1         27.    “Extra Expense” means expenses “to avoid or minimize the
 2   ‘suspension’ of business and to continue ‘operations,’ ” and to repair or replace
 3   property.
 4         28.    Defendant also agreed to pay for “the actual loss of Business Income”
 5   that Plaintiff sustains and any Extra Expense caused by action of civil authority that
 6   prohibits access to the Covered Property when a Covered Cause of Loss causes
 7   damage to property other than the Covered Property and the civil authority prohibits
 8   access to the property and its surrounding area and takes such action in response to
 9   dangerous physical conditions.
10         29.    Defendant’s Special Property Coverage Form, under a section entitled
11   “Duties in the Event of Loss or Damage” mandates that Defendant’s insured “must
12   see that the following are done in the event of loss . . . [t]ake all reasonable steps to
13   protect the Covered Property from further damage, and keep a record of your
14   expenses necessary to protect the Covered Property, for consideration in the
15   settlement of the claim.” This type of coverage has historically been known as “sue
16   and labor” coverage or a “sue and labor” provision, and property policies have long
17   provided coverage for these types of expenses.
18         30.    Losses caused by COVID-19 and the related orders issued by local,
19   state, and federal authorities triggered the Business Income, Extra Expense, Civil
20   Authority, and Sue and Labor provisions of the Hartford policy.
21         B.     The Covered Cause of Loss
22         31.    The presence of COVID-19 has caused civil authorities throughout the
23   country to issue orders requiring the suspension of business at a wide range of
24   establishments, including civil authorities with jurisdiction over Plaintiff’s business
25   (the “Closure Orders”).
26         32.    On March 4, 2020, California Governor Gavin Newsom issued a
27   “Proclamation of a State of Emergency.”
28   ///

                                                  -6-
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 9 of 31 Page ID #:9



 1         33.    On March 19, 2020, Governor Newsom issued Executive Order N-33-
 2   20 (“the Closure Order”), which he found was necessary “for the preservation of
 3   public health and safety throughout the entire State of California.”
 4         34.    The Closure Order requires “all individuals living in the State of
 5   California to stay home or at their place of residence except as needed to maintain
 6   continuity of operations of the federal critical infrastructure sectors.” The Closure
 7   Order remains in effect until further notice.
 8         35.    Also on March 19, 2020, the Health Officer for the City of Pasadena,
 9   California, issued a Health Officer Order “to control the spread of the Novel
10   Coronavirus (COVID-19) within the City of Pasadena.”
11         36.    On March 22, 2020, the Health Officer for the City of Pasadena,
12   California, issued a revised Health Officer Order closing non-essential businesses,
13   including businesses like Plaintiff’s.
14         37.    Violations of these order are punishable by fine, imprisonment, or both.
15         C.     The Impact of COVID-19 and the Closure Orders
16         38.    The presence of COVID-19 caused “direct physical loss of or damage
17   to” each “Covered Property” under the Plaintiff’s policy and the policies of the other
18   Class members by denying use of and damaging the Covered Property and by
19   causing a necessary suspension of operations during a period of restoration.
20         39.    The Closure Orders prohibited access to Plaintiff’s and the other Class
21   members’ Covered Property, and the area immediately surrounding Covered
22   Property, in response to dangerous physical conditions resulting from a Covered
23   Cause of Loss.
24         40.    As a result of the presence of COVID-19 and the Closure Orders,
25   Plaintiff and the other Class members lost Business Income and incurred Extra
26   Expense.
27         41.    On or about March 20, 2020, Plaintiff submitted a claim of loss to
28   Defendant under Plaintiff’s policy.

                                                -7-
                                              COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 10 of 31 Page ID #:10



  1         42.      On March 24, 2020, Defendant denied Plaintiff’s claims.
  2         43.      Defendant has, on a widescale basis with many if not all of its insureds,
  3   refused to provide Business Income, Extra Expense, Civil Authority, and Sue and
  4   Labor coverage due to COVID-19 and the resultant executive orders by civil
  5   authorities that have required the suspension of business.
  6
                            V.     CLASS ACTION ALLEGATIONS
  7
  8         44.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2),
  9   23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure, individually and on
10    behalf of all others similarly situated.
11          45.      Plaintiff seeks to represent nationwide classes defined as:
12                a. All persons and entities that: (a) had Business Income coverage under a
13                   property insurance policy issued by Defendant; (b) suffered a suspension
14                   of business related to COVID-19, at the premises covered by their
15                   Hartford property insurance policy; (c) made a claim under their property
16                   insurance policy issued by Defendant; and (d) were denied Business
17                   Income coverage by Defendant for the suspension of business resulting
18                   from the presence or threat of COVID-19 (the “Business Income Breach
19                   Class”).
20                b. All persons and entities that: (a) had Civil Authority coverage under a
21                   property insurance policy issued by Defendant; (b) suffered loss of
22                   Business Income and/or Extra Expense caused by action of a civil
23                   authority; (c) made a claim under their property insurance policy issued
24                   by Defendant; and (d) were denied Civil Authority coverage by
25                   Defendant for the loss of Business Income and/or Extra Expense caused
26                   by a Closure Order (the “Civil Authority Breach Class”).
27                c. All persons and entities that: (a) had Extra Expense coverage under a
28                   property insurance policy issued by Defendant; (b) sought to minimize

                                                   -8-
                                                 COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 11 of 31 Page ID #:11



  1              the suspension of business in connection with COVID-19 at the premises
  2              covered by their Hartford property insurance policy; (c) made a claim
  3              under their property insurance policy issued by Defendant; and (d) were
  4              denied Extra Expense coverage by Defendant despite their efforts to
  5              minimize the suspension of business caused by COVID-19 (the “Extra
  6              Expense Breach Class”).
  7           d. All persons and entities that: (a) had a Sue and Labor provision under a
  8              property insurance policy issued by Defendant; (b) sought to prevent
  9              property damage caused by COVID-19 by suspending or reducing
10               business operations, at the premises covered by their Hartford property
11               insurance policy; (c) made a claim under their property insurance policy
12               issued by Defendant; and (d) were denied Sue and Labor coverage by
13               Defendant in connection with the suspension of business caused by
14               COVID-19 (the “Sue and Labor Breach Class”).
15            e. All persons and entities that: (a) had Virus Endorsement coverage under
16               a property insurance policy issued by Defendant; (b) suffered a
17               suspension of business related to COVID-19 or sought to minimize the
18               suspension of business in connection with COVID-19 at the premises
19               covered by their Hartford property insurance policy and suffered loss of
20               Business Income and/or Extra Expense; (c) made a claim under their
21               property insurance policy issued by Defendant; and (d) were denied
22               Virus Endorsement coverage by Defendant for the loss of Business
23               Income and/or Extra Expense in connection with the suspension of
24               business caused by COVID-19 (the “Virus Endorsement Breach Class”).
25            f. All persons and entities with Business Income coverage under a property
26               insurance policy issued by Defendant that suffered a suspension of
27               business due to COVID-19 at the premises covered by the business
28               income coverage (the “Business Income Declaratory Judgment Class”).

                                              -9-
                                           COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 12 of 31 Page ID #:12



  1               g. All persons and entities with Civil Authority coverage under a property
  2                  insurance policy issued by Defendant that suffered loss of Business
  3                  Income and/or Extra Expense caused by a Closure Order (the “Civil
  4                  Authority Declaratory Judgment Class”).
  5               h. All persons and entities with Extra Expense coverage under a property
  6                  insurance policy issued by Defendant that sought to minimize the
  7                  suspension of business in connection with COVID-19 at the premises
  8                  covered by their Hartford property insurance policy (the “Extra Expense
  9                  Declaratory Judgment Class”).
10                i. All persons and entities with a Sue and Labor provision under a property
11                   insurance policy issued by Defendant that sought to prevent property
12                   damage caused by COVID-19 by suspending or reducing business
13                   operations, at the premises covered by their Hartford property insurance
14                   policy (the “Sue and Labor Declaratory Judgment Class”).
15                j. All persons and entities with Virus Endorsement coverage under a
16                   property insurance policy issued by Defendant that suffered loss of
17                   Business Income and/or Extra Expense due to COVID-19 at the premises
18                   covered by their Hartford property insurance policy (the “Virus
19                   Endorsement Declaratory Judgment Class”).
20          46.      Excluded from each defined Class is Defendant and any of its
21    members, affiliates, parents, subsidiaries, officers, directors, employees, successors,
22    or assigns; governmental entities; and the Court staff assigned to this case and their
23    immediate family members. Plaintiff reserves the right to modify or amend each of
24    the Class definitions, as appropriate, during the course of this litigation.
25          47.      This action has been brought and may properly be maintained on behalf
26    of each Class proposed herein under the criteria of Rule 23 of the Federal Rules of
27    Civil Procedure.
28    ///

                                                  - 10 -
                                              COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 13 of 31 Page ID #:13



  1         48.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The
  2   members of each defined Class are so numerous that individual joinder of all Class
  3   members is impracticable. While Plaintiff is informed and believe that there are
  4   thousands of members of each Class, the precise number of Class members is
  5   unknown to Plaintiff but may be ascertained from Defendant’s books and records.
  6   Class members may be notified of the pendency of this action by recognized, Court-
  7   approved notice dissemination methods, which may include U.S. Mail, electronic
  8   mail, internet postings, and/or published notice.
  9         49.      Commonality and Predominance—Federal Rule of Civil
10    Procedure 23(a)(2) and 23(b)(3). This action involves common questions of law
11    and fact, which predominate over any questions affecting only individual Class
12    members, including, without limitation:
13                a. whether Defendant issued all-risk policies to the members of the Class
14                   in exchange for payment of premiums by the Class members;
15                b. whether the Class suffered a covered loss based on the common policies
16                   issued to members of the Class;
17                c. whether Defendant wrongfully denied all claims based on COVID-19;
18                d. whether Defendant’s Business Income coverage applies to a suspension
19                   of business caused by COVID-19;
20                e. whether Defendant’s Civil Authority coverage applies to a loss of
21                   Business Income caused by the orders of state governors requiring the
22                   suspension of business as a result of COVID-19;
23                f. whether Defendant’s Extra Expense coverage applies to efforts to
24                   minimize a loss caused by COVID-19;
25                g. whether Defendant’s Sue and Labor provision applies to require
26                   Defendant to pay for efforts to reduce damage caused by COVID-19;
27                h. whether Defendant’s Virus Endorsement coverage applies to a loss of
28                   Business Income and Extra Expense caused by COVID-19.

                                                 - 11 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 14 of 31 Page ID #:14



  1               i. whether Defendant has breached its contracts of insurance through a
  2                  blanket denial of all claims based on business interruption, income loss,
  3                  or closures related to COVID-19 and the related closures; and
  4               j. whether Plaintiff and the Class are entitled to an award of reasonable
  5                  attorney fees, interest and costs.
  6         50.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s
  7   claims are typical of the other Class members’ claims because Plaintiff and the other
  8   Class members are all similarly affected by Defendant’s refusal to pay under its
  9   Business Income, Civil Authority, Extra Expense, and Sue and Labor coverages.
10    Plaintiff’s claims are based upon the same legal theories as those of the other Class
11    members. Plaintiff and the other Class members sustained damages as a direct and
12    proximate result of the same wrongful practices in which Defendant engaged.
13          51.      Adequacy of Representation—Federal Rule of Civil Procedure
14    23(a)(4). Plaintiff is an adequate Class representative because its interests do not
15    conflict with the interests of the other Class members it seeks to represent. Plaintiff
16    has retained counsel competent and experienced in complex litigation, including
17    cases similar to this one where insurers breached contracts with their insured by
18    failing to pay the amounts owed under their policy, and Plaintiff intends to prosecute
19    this action vigorously. The interests of the above-defined Classes will be fairly and
20    adequately protected by Plaintiff and its counsel.
21          52.      Inconsistent or Varying Adjudications and the Risk of
22    Impediments to Other Class Members’ Interests—Federal Rule of Civil
23    Procedure 23(b)(1). Plaintiff seeks class-wide adjudication as to the interpretation,
24    and resultant scope, of Defendant’s Business Income, Civil Authority, Extra
25    Expense, and Sue and Labor coverages. The prosecution of separate actions by
26    individual members of the Classes would create an immediate risk of inconsistent or
27    varying adjudications that would establish incompatible standards of conduct for the
28    Defendant. Moreover, the adjudications sought by Plaintiff could, as a practical

                                                    - 12 -
                                               COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 15 of 31 Page ID #:15



  1   matter, substantially impair or impede the ability of other Class members, who are
  2   not parties to this action, to protect their interests.
  3          53.    Declaratory and Injunctive Relief—Federal Rule of Civil
  4   Procedure 23(b)(2). Defendant acted or refused to act on grounds generally
  5   applicable to Plaintiff and the other Class members, thereby making appropriate
  6   final injunctive relief and declaratory relief, as described below, with respect to the
  7   Class members.
  8          54.    Superiority—Federal Rule of Civil Procedure 23(b)(3). A class
  9   action is superior to any other available means for the fair and efficient adjudication
10    of this controversy, and no unusual difficulties are likely to be encountered in the
11    management of this class action. Individualized litigation creates a potential for
12    inconsistent or contradictory judgments and increases the delay and expense to all
13    parties and the court system. By contrast, the class action device presents far fewer
14    management difficulties, and provides the benefits of single adjudication, economy
15    of scale, and comprehensive supervision by a single court.
16           55.    The nature of notice to the proposed Classes is contemplated to be by
17    direct mail/e-mail upon certification of the Classes or, if such notice is not
18    practicable, by the best notice practicable under the circumstances including, but not
19    limited to, publication in major newspapers and on the Internet.
20                                 VI.    CLAIMS FOR RELIEF
21                                          COUNT I
22           BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
23              (Claim Brought on Behalf of the Business Income Breach Class)
24           56.    Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
25    herein.
26           57.    Plaintiff brings this Count individually and on behalf of the other
27    members of the Business Income Breach Class.
28    ///

                                                    - 13 -
                                                COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 16 of 31 Page ID #:16



  1         58.       Plaintiff’s Hartford policy, as well as those of the other Business
  2   Income Breach Class members, are contracts under which Defendant was paid
  3   premiums in exchange for its promise to pay Plaintiff and the other Business Income
  4   Breach Class members’ losses for claims covered by the policy.
  5         59.       In the Special Property Coverage Form, Defendant agreed to pay for
  6   its insureds’ actual loss of Business Income sustained due to the necessary
  7   suspension of its operations during the “period of restoration.”
  8         60.       A “partial slowdown or complete cessation” of business activities at the
  9   Covered Property is a “suspension” under the policy, for which Defendant agreed to
10    pay for loss of Business Income during the “period of restoration” “that occurs
11    within 12 consecutive months after the date of direct physical loss or damage.”
12          61.       “Business Income” means net income (or loss) before tax that Plaintiff
13    and the other Business Income Breach Class members would have earned “if no
14    physical loss or damage had occurred.”
15          62.       COVID-19 caused direct physical loss and damage to Plaintiff’s and
16    the other Business Income Breach Class members’ Covered Properties, requiring
17    suspension of operations at the Covered Properties. Losses caused by COVID-19
18    thus triggered the Business Income provision of Plaintiff and the other Business
19    Income Breach Class members’ Hartford policies.
20          63.       Plaintiff and the other Business Income Breach Class members have
21    complied with all applicable provisions of their policies and/or those provisions
22    have been waived by Defendant or Defendant is estopped from asserting them, and
23    yet Defendant has abrogated its insurance coverage obligations pursuant to the
24    Policies’ clear and unambiguous terms.
25          64.       By denying coverage for any Business Income losses incurred by
26    Plaintiff and the other Business Income Breach Class members in connection with
27    the COVID-19 pandemic, Defendant has breached its coverage obligations under
28    the Policies.

                                                    - 14 -
                                                COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 17 of 31 Page ID #:17



  1         65.     As a result of Defendant’s breaches of the Policies, Plaintiff and the
  2   other Business Income Breach Class members have sustained substantial damages
  3   for which Defendant is liable in an amount to be established at trial.
  4                                         COUNT II:
  5             BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
  6              (Claim Brought on Behalf of the Civil Authority Breach Class)
  7         66.     Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
  8   herein.
  9         67.     Plaintiff brings this Count individually and on behalf of the other
10    members of the Civil Authority Breach Class.
11          68.     Plaintiff’s Hartford policy, as well as those of the other Civil Authority
12    Breach Class members, are contracts under which Defendant was paid premiums in
13    exchange for its promise to pay Plaintiff’s and the other Civil Authority Breach
14    Class members’ losses for claims covered by the policy.
15          69.     Defendant promised to “pay for the actual loss of Business Income”
16    sustained “and any Extra Expense caused by action of civil authority that prohibit
17    access to” the Covered Property when a Covered Cause of Loss causes damage to
18    property other than the Covered Property and the civil authority takes its action “in
19    response to dangerous physical conditions.”
20          70.     The Closure Orders triggered the Civil Authority provision under
21    Plaintiff’s and the other members of the Civil Authority Breach Class’s Hartford
22    insurance policies.
23          71.     Plaintiff and the other members of the Civil Authority Breach Class
24    have complied with all applicable provisions of the Policies, and/or those provisions
25    have been waived by Defendant or Defendant is estopped from asserting them, and
26    yet Defendant has abrogated its insurance coverage obligations pursuant to the
27    Policies’ clear and unambiguous terms.
28    ///

                                                  - 15 -
                                              COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 18 of 31 Page ID #:18



  1         72.      By denying coverage for any business losses incurred by Plaintiff and
  2   other members of the Civil Authority Breach Class in connection with the Closure
  3   Orders and the COVID-19 pandemic, Defendant has breached its coverage
  4   obligations under the Policies.
  5         73.      As a result of Defendant’s breaches of the Policies, Plaintiff and the
  6   other members of the Civil Authority Breach Class have sustained substantial
  7   damages for which Defendant is liable in an amount to be established at trial.
  8                                          COUNT III
  9             BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
10                (Claim Brought on Behalf of the Extra Expense Breach Class)
11          74.      Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
12    herein.
13          75.      Plaintiff brings this Count individually and on behalf of the other
14    members of the Extra Expense Breach Class.
15          76.      Plaintiff’s Hartford insurance policy, as well as those of the other Extra
16    Expense Breach Class members, are contracts under which Defendant was paid
17    premiums in exchange for its promise to pay Plaintiff and the other Extra Expense
18    Breach Class members’ losses for claims covered by the policy.
19          77.      In the Special Property Coverage Form, Defendant agreed to pay
20    necessary Extra Expense that its insureds incur during the “period of restoration”
21    that the insureds would not have incurred if there had been no direct physical loss or
22    damage to the Covered Property.
23          78.      “Extra Expense” means expenses “to avoid or minimize the suspension
24    of business and to continue ‘operations,’” and also includes expenses “to repair or
25    replace property.”
26          79.      Due to COVID-19 and the Closure Orders, Plaintiff and the other
27    members of the Extra Expense Breach Class incurred Extra Expense at Covered
28    Property.

                                                   - 16 -
                                               COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 19 of 31 Page ID #:19



  1         80.    Plaintiff and the other members of the Extra Expense Breach Class
  2   have complied with all applicable provisions of the Policies and/or those provisions
  3   have been waived by Defendant or Defendant is estopped from asserting them, and
  4   yet Defendant has abrogated its insurance coverage obligations pursuant to the
  5   Policies’ clear and unambiguous terms.
  6         81.    By denying coverage for any business losses incurred by Plaintiff and
  7   the other members of the Extra Expense Breach Class in connection with the
  8   Closure Orders and the COVID-19 pandemic, Defendant has breached its coverage
  9   obligations under the Policies.
10          82.    As a result of Defendant’s breaches of the Policies, Plaintiff and the
11    other members of the Extra Expense Breach Class have sustained substantial
12    damages for which Defendant is liable in an amount to be established at trial.
13                                         COUNT IV
14              BREACH OF CONTRACT – SUE AND LABOR COVERAGE
15              (Claim Brought on Behalf of the Sue and Labor Breach Class)
16          83.    Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
17    herein.
18          84.    Plaintiff brings this Count individually and on behalf of the other
19    members of the Sue and Labor Breach Class.
20          85.    Plaintiff’s Hartford policy, as well as those of the other Sue and Labor
21    Breach Class members, are contracts under which Defendant was paid premiums in
22    exchange for its promise to pay Plaintiff and the other Sue and Labor Breach Class
23    members’ losses for claims covered by the policy.
24          86.    In the Special Property Coverage Form, Defendant agreed to give due
25    consideration in settlement of a claim to expenses incurred in taking all reasonable
26    steps to protect Covered Property from further damage.
27    ///
28    ///

                                                 - 17 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 20 of 31 Page ID #:20



  1         87.   In complying with the Closure Orders and otherwise suspending or
  2   limiting operations, Plaintiff and other members of the Sue and Labor Breach Class
  3   incurred expenses in connection with reasonable steps to protect Covered Property.
  4         88.   Plaintiff and the other members of the Sue and Labor Breach Class
  5   have complied with all applicable provisions of the policy and/or those provisions
  6   have been waived by Defendant, or Defendant is estopped from asserting them, and
  7   yet Defendant has abrogated its insurance coverage obligations pursuant to the
  8   policies’ clear and unambiguous terms.
  9         89.   By denying coverage for any Sue and Labor expenses incurred by
10    Plaintiff and the other members of the Sue and Labor Breach Class in connection
11    with the Closure Orders and the COVID-19 pandemic, Defendant has breached its
12    coverage obligations under the Policies.
13          90.   85. As a result of Defendant’s breaches of the policies, Plaintiff and the
14    other members of the Sue and Labor Breach Class have sustained substantial
15    damages for which Defendant is liable in an amount to be established at trial.
16                                         COUNT V
17        BREACH OF CONTRACT – VIRUS ENDORSEMENT COVERAGE
18          (Claim Brought on Behalf of the Virus Endorsement Breach Class)
19          91.   Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
20    herein.
21          92.   Plaintiff brings this Count individually and on behalf of the other
22    members of the Virus Endorsement Breach Class.
23          93.   Plaintiff’s Hartford policy, as well as those of the other Virus
24    Endorsement Breach Class members, are contracts under which Defendant was paid
25    premiums in exchange for its promise to pay Plaintiff and the other Virus
26    Endorsement Breach Class members’ losses for claims covered by the policy.
27          94.   In the Virus Endorsement, Defendant agreed to pay for its insureds’
28    Business Income and Extra Expense losses to the Covered Properties.

                                                 - 18 -
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 21 of 31 Page ID #:21



  1         95.   COVID-19 caused direct physical loss and damage to Plaintiff’s and
  2   the other Virus Endorsement Class members’ Covered Properties, requiring
  3   suspension of operations at the Covered Properties. Losses caused by COVID-19
  4   thus triggered the Virus Endorsement provision of Plaintiff and the other Virus
  5   Endorsement Class members’ Hartford policies.
  6         96.   Plaintiff and the other members of the Virus Endorsement Breach Class
  7   have complied with all applicable provisions of the Policies, and/or those provisions
  8   have been waived by Defendant or Defendant is estopped from asserting them, and
  9   yet Defendant has abrogated its insurance coverage obligations pursuant to the
10    Policies’ clear and unambiguous terms.
11          97.   By denying coverage for any business losses incurred by Plaintiff and
12    other members of the Virus Endorsement Breach Class in connection with the
13    COVID-19 pandemic, Defendant has breached its coverage obligations under the
14    Policies.
15          98.   As a result of Defendant’s breaches of the Policies, Plaintiff and the
16    other members of the Virus Endorsement Breach Class have sustained substantial
17    damages for which Defendant is liable in an amount to be established at trial.
18
                                          COUNT VI
19
          DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
20
      (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)
21
22          99.   Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
23    herein.
24          100. Plaintiff brings this Count individually and on behalf of the other
25    members of the Business Income Declaratory Judgment Class.
26          101. Plaintiff’s Hartford policy, as well as those of the other Business
27    Income Declaratory Judgment Class members, are contracts under which Defendant
28    was paid premiums in exchange for its promise to pay Plaintiff and the other

                                                - 19 -
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 22 of 31 Page ID #:22



  1   Business Income Declaratory Judgment Class members’ losses for claims covered
  2   by the Policy.
  3         102. Plaintiff and the other Business Income Declaratory Judgment Class
  4   members have complied with all applicable provisions of the Policies and/or those
  5   provisions have been waived by Defendant or Defendant is estopped from asserting
  6   them, and yet Defendant has abrogated its insurance coverage obligations pursuant
  7   to the Policies’ clear and unambiguous terms and has wrongfully and illegally
  8   refused to provide coverage to which Plaintiff is entitled.
  9         103. Defendant has denied claims related to COVID-19 on a uniform and
10    class wide basis, without individual bases or investigations, such that the Court can
11    render declaratory judgment irrespective of whether members of the Class have filed
12    a claim.
13          104. An actual case or controversy exists regarding Plaintiff’s and the other
14    Business Income Declaratory Judgment Class members’ rights and Defendant’s
15    obligations under the Policies to reimburse Plaintiff for the full amount of Business
16    Income losses incurred by Plaintiff and the other Business Income Declaratory
17    Judgment Class members in connection with suspension of their businesses
18    stemming from the COVID-19 pandemic.
19          105. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income
20    Declaratory Judgment Class members seek a declaratory judgment from this Court
21    declaring the following:
22               a. Plaintiff’s and the other Business Income Declaratory Judgment Class
23                  members’ Business Income losses incurred in connection with the
24                  Closure Orders and the necessary interruption of their businesses
25                  stemming from the COVID-19 pandemic are insured losses under their
26                  Policies; and
27               b. Defendant is obligated to pay Plaintiff and the other Business Income
28                  Declaratory Judgment Class members for the full amount of the Business

                                                 - 20 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 23 of 31 Page ID #:23



  1                Income losses incurred and to be incurred in connection with the Closure
  2                Orders during the period of restoration and the necessary interruption of
  3                their businesses stemming from the COVID-19 pandemic.
  4                                       COUNT VII
  5       DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
  6   (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)
  7         106. Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
  8   herein.
  9         107. Plaintiff brings this Count individually and on behalf of the other
10    members of the Civil Authority Declaratory Judgment Class.
11          108. Plaintiff’s Hartford policy, as well as those of the other Civil Authority
12    Declaratory Judgment Class members, are contracts under which Defendant was
13    paid premiums in exchange for its promise to pay Plaintiff and the other Civil
14    Authority Declaratory Judgment Class members’ losses for claims covered by the
15    Policy.
16          109. Plaintiff and the other Civil Authority Declaratory Judgment Class
17    members have complied with all applicable provisions of the Policies and/or those
18    provisions have been waived by Defendant or Defendant is estopped from asserting
19    them, and yet Defendant has abrogated its insurance coverage obligations pursuant
20    to the Policies’ clear and unambiguous terms and has wrongfully and illegally
21    refused to provide coverage to which Plaintiff is entitled.
22          110. Defendant has denied claims related to COVID-19 on a uniform and
23    class wide basis, without individual bases or investigations, such that the Court can
24    render declaratory judgment irrespective of whether members of the Class have filed
25    a claim.
26          111. An actual case or controversy exists regarding Plaintiff’s and the other
27    Civil Authority Declaratory Judgment Class members’ rights and Defendant’s
28    obligations under the Policies to reimburse Plaintiff and the other Civil Authority

                                                 - 21 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 24 of 31 Page ID #:24



  1   Declaratory Judgment Class members for the full amount of covered Civil Authority
  2   losses incurred by Plaintiff and the other Civil Authority Declaratory Judgment
  3   Class members in connection with Closure Orders and the necessary interruption of
  4   their businesses stemming from the COVID-19 pandemic.
  5         112. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority
  6   Declaratory Judgment Class members seek a declaratory judgment from this
  7   Court declaring the following:
  8             a. Plaintiff’s and the other Civil Authority Declaratory Judgment Class
  9                members’ Civil Authority losses incurred in connection with the Closure
10                 Orders and the necessary interruption of their businesses stemming from
11                 the COVID-19 pandemic are insured losses under their Policies; and
12              b. Defendant is obligated to pay Plaintiff and the other Civil Authority
13                 Declaratory Judgment Class members the full amount of the Civil
14                 Authority losses incurred and to be incurred in connection with the
15                 covered losses related to the Closure Orders and the necessary
16                 interruption of their businesses stemming from the COVID-19
17                 pandemic.
18
                                         COUNT VIII
19
           DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
20
       (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)
21
22          113. Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
23    herein.
24          114. Plaintiff brings this Count individually and on behalf of the other
25    members of the Extra Expense Declaratory Judgment Class.
26          115. Plaintiff’s Hartford insurance policy, as well as those of the other Extra
27    Expense Declaratory Judgment Class members, are contracts under which
28    Defendant was paid premiums in exchange for its promise to pay Plaintiff and the

                                                - 22 -
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 25 of 31 Page ID #:25



  1   other Extra Expense Declaratory Judgment Class members’ losses for claims
  2   covered by the Policy.
  3         116. Plaintiff and the other Extra Expense Declaratory Judgment Class
  4   members have complied with all applicable provisions of the Policies and/or those
  5   provisions have been waived by Defendant or Defendant is estopped from asserting
  6   them, and yet Defendant has abrogated its insurance coverage obligations pursuant
  7   to the Policies’ clear and unambiguous terms and has wrongfully and illegally
  8   refused to provide coverage to which Plaintiff is entitled.
  9         117. Defendant has denied claims related to COVID-19 on a uniform and
10    class wide basis, without individual bases or investigations, such that the Court can
11    render declaratory judgment irrespective of whether members of the Class have filed
12    a claim.
13          118. An actual case or controversy exists regarding Plaintiff’s and the other
14    Extra Expense Declaratory Judgment Class members’ rights and Defendant’s
15    obligations under the Policies to reimburse Plaintiff and the other Extra Expense
16    Declaratory Judgment Class members for the full amount of Extra Expense losses
17    incurred by Plaintiff in connection with Closure Orders and the necessary
18    interruption of their businesses stemming from the COVID-19 pandemic.
19          119. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense
20    Declaratory Judgment Class members seek a declaratory judgment from this Court
21    declaring the following:
22               a. Plaintiff’s and the other Extra Expense Declaratory Judgment Class
23                 members’ Extra Expense losses incurred in connection with the Closure
24                 Orders and the necessary interruption of their businesses stemming from
25                 the COVID-19 pandemic are insured losses under their Policies; and
26               b. Defendant is obligated to pay Plaintiff and the other Extra Expense
27                 Declaratory Judgment Class members for the full amount of the Extra
28                 Expense losses incurred and to be incurred in connection with the

                                                 - 23 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 26 of 31 Page ID #:26



  1                covered losses related to the Closure Orders during the period of
  2                restoration and the necessary interruption of their businesses stemming
  3                from the COVID-19 pandemic.
  4                                        COUNT IX
  5         DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
  6    (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)
  7         120. Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
  8   herein.
  9         121. Plaintiff brings this Count individually and on behalf of the other
10    members of the Sue and Labor Declaratory Judgment Class.
11          122. Plaintiff’s Hartford insurance policy, as well as those of the other Sue
12    and Labor Declaratory Judgment Class members, are contracts under which
13    Defendant was paid premiums in exchange for its promise to pay Plaintiff and the
14    other Sue and Labor Declaratory Judgment Class members’ reasonably incurred
15    expenses to protect Covered Property.
16          123. Plaintiff and the other Sue and Labor Declaratory Judgment Class
17    members have complied with all applicable provisions of the policies and/or those
18    provisions have been waived by Defendant, or Defendant is estopped from asserting
19    them, and yet Defendant has abrogated its insurance coverage obligations pursuant
20    to the policies’ clear and unambiguous terms and has wrongfully and illegally
21    refused to provide coverage to which Plaintiff is entitled.
22          124. Defendant has denied claims related to COVID-19 on a uniform and
23    class wide basis, without individual bases or investigations, such that the Court can
24    render declaratory judgment irrespective of whether members of the Class have filed
25    a claim.
26          125. An actual case or controversy exists regarding Plaintiff and the other
27    Sue and Labor Declaratory Judgment Class members’ rights and Defendant’s
28    obligations under the policies to reimburse Plaintiff and the other Sue and Labor

                                                 - 24 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 27 of 31 Page ID #:27



  1   Declaratory Judgment Class members for the full amount Plaintiffs and the other
  2   members of the Sue and Labor Declaratory Judgment Class reasonably incurred to
  3   protect Covered Property from further damage by COVID-19.
  4         126. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Sue and Labor
  5   Declaratory Judgment Class members seek a declaratory judgment from this Court
  6   declaring the following:
  7             a. Plaintiff and the other Sue and Labor Declaratory Judgment Class
  8               members reasonably incurred expenses to protect Covered Property from
  9               further damage by COVID-19 are insured losses under their policies; and
10              b. Defendant is obligated to pay Plaintiff and the other Sue and Labor
11                Declaratory Judgment Class members for the full amount of the expenses
12                they reasonably incurred to protect Covered Property from further
13                damage by COVID-19.
14                                        COUNT X
15      DECLARATORY JUDGMENT – VIRUS ENDORSEMENT COVERAGE
16    (Claim Brought on Behalf of Virus Endorsement Declaratory Judgment Class)
17          127. Plaintiff repeats and realleges Paragraphs 1–55 as if fully set forth
18    herein.
19          128. Plaintiff brings this Count individually and on behalf of the other
20    members of the Virus Endorsement Declaratory Judgment Class.
21          129. Plaintiff’s Hartford insurance policy, as well as those of the other Virus
22    Endorsement Declaratory Judgment Class members, are contracts under which
23    Defendant was paid premiums in exchange for its promise to pay Plaintiff and the
24    other Virus Endorsement Declaratory Judgment Class members’ losses for claims
25    covered by the Policy.
26          130. Plaintiff and the other Virus Endorsement Declaratory Judgment Class
27    members have complied with all applicable provisions of the policies and/or those
28    provisions have been waived by Defendant, or Defendant is estopped from asserting

                                                - 25 -
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 28 of 31 Page ID #:28



  1   them, and yet Defendant has abrogated its insurance coverage obligations pursuant
  2   to the policies’ clear and unambiguous terms and has wrongfully and illegally
  3   refused to provide coverage to which Plaintiff is entitled.
  4         131. Defendant has denied claims related to COVID-19 on a uniform and
  5   class wide basis, without individual bases or investigations, such that the Court can
  6   render declaratory judgment irrespective of whether members of the Class have filed
  7   a claim.
  8         132. An actual case or controversy exists regarding Plaintiff and the other
  9   Virus Endorsement Declaratory Judgment Class members’ rights and Defendant’s
10    obligations under the policies to reimburse Plaintiff and the other Virus
11    Endorsement Declaratory Judgment Class members for the full amount of Business
12    Income and Extra Expense losses incurred by Plaintiff and the other Virus
13    Endorsement Declaratory Judgment Class members in connection with suspension
14    of their businesses stemming from the COVID-19 pandemic
15          133. Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Virus
16    Endorsement Declaratory Judgment Class members seek a declaratory judgment
17    from this Court declaring the following:
18               a. Plaintiff and the other Virus Endorsement Declaratory Judgment Class
19                  members’ Business Income and Extra Expense losses incurred in
20                  connection with the Closure Orders and the necessary interruption of
21                  their businesses stemming from the COVID-19 pandemic are insured
22                  losses under the Virus Endorsement and their policies; and
23               b. Defendant is obligated to pay Plaintiff and the other Virus Endorsement
24                  Judgment Class members for the full amount of Business Income and
25                  Extra Expense losses incurred and to be incurred in connection with the
26                  Closure Orders during the period of restoration and the necessary
27                  interruption of their businesses stemming from the COVID-19
28                  pandemic.

                                                 - 26 -
                                             COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 29 of 31 Page ID #:29



  1                            VII. REQUEST FOR RELIEF
  2
            134. WHEREFORE, Plaintiff, individually and on behalf of the other Class
  3
      members, respectfully requests that the Court enter judgment in their favor and
  4
      against Defendant as follows:
  5
               a. Entering an order certifying the proposed nationwide Classes, as
  6
                  requested herein, designating Plaintiff as Class representatives, and
  7
                  appointing Plaintiff’s undersigned attorneys as Counsel for the Classes;
  8
               b. Entering judgment in favor of Plaintiff and the members of the Business
  9               Income Breach Class, the Civil Authority Breach Class, the Extra
10                Expense Breach Class, and the Virus Endorsement Breach Class, and
11                awarding damages for breach of contract in an amount to be determined
12                at trial;
13             c. Entering declaratory judgments in favor of Plaintiff and the members of
14                the Business Income Declaratory Judgment Class, the Civil Authority
15                Declaratory Judgment Class, the Extra Expense Declaratory Judgment
16                Class, and the Virus Endorsement Declaratory Judgment Class as
17                follows:
18                    i. Business Income, Civil Authority, Extra Expense, and Sue and

19                        Labor losses incurred in connection with the Closure Orders and

20                        the necessary interruption of their businesses stemming from the
                          COVID-19 pandemic are insured losses under their Policies; and
21
                     ii. Defendant is obligated to pay for the full amount of the Business
22
                          Income, Civil Authority, Extra Expense, and Sue and Labor losses
23
                          incurred and to be incurred related to COVID-19, the Closure
24
                          Orders, and the necessary interruption of their businesses
25
                          stemming from the COVID-19 pandemic;
26
               d. Ordering Defendant to pay both pre- and post-judgment interest on any
27
                  amounts;
28             e. Ordering Defendant to pay attorneys’ fees and costs of suit; and
                                                - 27 -
                                            COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 30 of 31 Page ID #:30



  1            f. Ordering such other and further relief as may be just and proper.
  2   Respectfully submitted,
  3
      DATED: April 23, 2020                 JOHNSTON & HUTCHINSON LLP
  4
  5
  6                                         _______________________________
                                            Thomas J. Johnston
  7
                                            Attorneys for Plaintiffs and the Proposed
  8                                         Classes
  9
                                            LAW OFFICES OF ROBERT L. SHAPIRO
10                                          Robert Shapiro
11
                                            THE KNEAFSEY FIRM
12                                          Sean M. Kneafsey
13
                                            THE AMMONS LAW FIRM, LLP
14                                          Patrick A. Luff (pro hac vice pending)
15                                          Miriah A. Soliz (pro hac vice pending)
                                            Attorneys for Plaintiffs and the Proposed
16                                          Classes
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 28 -
                                           COMPLAINT
Case 2:20-cv-03729-JAK-KS Document 1 Filed 04/23/20 Page 31 of 31 Page ID #:31



  1                             DEMAND FOR JURY TRIAL
            Plaintiff hereby demands a trial by jury of any issue triable by right of a jury
  2
      pursuant to Rule 38 of the Federal Rules of Civil Procedure.
  3
  4
      DATED: April 23, 2020                  JOHNSTON & HUTCHINSON LLP
  5
  6
  7                                          _______________________________
  8                                          Thomas J. Johnston
                                             Attorneys for Plaintiffs and the Proposed
  9                                          Classes
10
                                             LAW OFFICES OF ROBERT L. SHAPIRO
11                                           Robert Shapiro
12
                                             THE KNEAFSEY FIRM
13                                           Sean M. Kneafsey
14
                                             THE AMMONS LAW FIRM, LLP
15                                           Patrick A. Luff (pro hac vice pending)
16                                           Miriah A. Soliz (pro hac vice pending)
                                             Attorneys for Plaintiffs and the Proposed
17                                           Classes
18
19
20
21
22
23
24
25
26
27
28

                                                 - 29 -
                                             COMPLAINT
